El Juez Asociado Se. Wolf^
emitió la opinión del Tri-’ bunal..
La “Bonnie Fruit Company” lia entablado una demanda ante la Corte de Distrito de. Arecibo, contra Dolores Dávilá Santana, viuda de Córdova, y sus siete Lijos, 'menores de edad, para el objeto que se expresa en dicba demanda, de cancelar una hipoteca debidamente inscrita, en cuya virtud los demandados reclamaron un derecho de venta por conducid del citado Tribunal. La demanda procede á describir la finca hipotecada, hallándose ésta situada en el barrio de Te-tuan, del Distrito Municipal de Utuado. La finca fue hipo-tecada originalmente por José Toribio Sandin Blanco, en 23 de Febrero de 1893, por la suma de seis mil dollars, siendo, pagadera la deuda hipotecaria en dos plazos iguales, uno de los cuales había de vencer en primero de Marzo de 189'8, y el otro, en primero de Marzo de 1899; y, además, quinientos dollars por costas, en caso de litigio. El día 8 de Octubre de 1902, los demandados adquirieron el crédito representado *444por el plazo de la deuda, vencido en primero de Marzo de 1898, encontrándose el otro plazo todavía en poder del hipo-tecario, Humberto Joseph Ofval Jacob. En 7 de Junio de 1902, el hipotecario promovió un procedimiento sumarísimo ante la Corte Federal, y en la subsiguiente subasta pública, se vendió la finca citada en quinientos dollars, á Manuel Gar-cía, quien á su vez, la vendió a la “Bonnie Fruit Company”, por la suma de mil dollars: verificándose esta última venta el día 8 de Junio de 1903, y siendo debidamente inscrita en el Begistro de la Propiedad.
Se alega también en la demanda que, debido á un olvido involuntario, no se canceló la hipoteca, asegurándose ade-más, que puesto que el montante de la venta no era suficiente para cubrir toda la deuda hipotecaria, la hipoteca, con arre-glo á la ley, debería haber sido cancelada por la Corte Federal; y que los demandados, valiéndose del olvido del deman-dante, ahora tratan de conseguir que se venda la finca con forme al procedimiento sumarísimo dé la Ley Hipotecaria. Los demandados son todos vecinos de la ciudad de Utuado. En dos de Agosto último, una solicitud pidiendo un manda-miento de injunction, y titulada “En la Corte de Distrito de San Juan”, fué presentada á dicho Tribunal. En la citada solicitud se expresó que el día anterior se había presentado ante el Tribunal de Distrito de Arecibo, una demanda de la cual se acompañó copia que formaba parte de dicha solicitud. Después de haber repetido algunos de los hechos consignados en la demanda, y de haber alegado 'que el demandante sufri-ría grandes daños y perjuicios si la finca fuese vendida con arreglo al procedimiento sumarísimo, se suplicó en la solici-tud, que el Tribunal expidiese un mandamiento de injunction para impedir que los demandados continuasen el proce-dimiento sumarísimo incoado en el Tribunal de Distrito de Arecibo.
No se alega en la solicitud ninguna razón que haya moti-vado su presentación ante la Corte de Distrito de San Juan. *445Pero los autos contienen la decisión del Tribunal de Distrito de San Juan desestimando el injunction, y de dicba decisión aparece que el Tribunal se consideró competente para seguir la causa, por la razón de que era un hecho público el que el Tribunal de Distrito de Arecibo se hallaba en vacaciones en esa época.
En 14 de Octubre el Letrado defensor del apelante pro-nunció únte este Tribunal su informe oral, en la citada causa; pero el Tribunal, deseoso de oir más alegaciones con respecto á la competencia del Tribunal de Distrito de San Juan para tomar en consideración la solicitud, y respecto á otros puntos, ordenó nuevo informe oral para el 22 del mismo mes; y de acuerdo con esta orden, se hizo un nuevo informe oral sobre el caso. El abogado del apelante entonces sostuvo que el Juez del Tribunal de Distrito de San Juan era com-petente: 1. En virtud de las disposiciones del segundo pá-rrafo de la sección 22 del Código de Enjuiciamiento Civil: 2. En virtud de las disposiciones de la sección segunda de la ley de Injunctions de Marzo 1 de 1902: 3. Si no nos equivocamos — porque si no prevalecía ninguna de estas dispo-siciones, ó al menos las de la sección 22 — no había limitación del derecho del suplicante, bajo las exigencias del caso, de solicitar un mandamiento de injunction del Juez de otro Tribunal de Distrito, no obstante el hecho de que en otra fase de su informe oral, el Letrado defensor sostuvo que en un caso como el pendiente ante este Tribunal, un mandamiento de injunction era un mero incidente de la demanda principal.
Aunque es cierto que el Tribunal de Distrito de Arecibo se hallaba en vacaciones, sin embargo, como las secciones 22, 27, 316 y 318 del Código de Enjuiciamiento Civil, conce-den al Juez de una Corte amplias facultades para dictar providencias ex parte fuera del Tribunal, el motivo para dirijirse al Tribunal de Distrito de San Juan, no es evidente. Sin embargo, el Letrado defensor sostuvo además, apare-ciendo así por primera vez en este Tribunal, que era un hecho *446publico el que el Juez del Tribunal de Distrito de Arecibo se bailaba ausente de la Isla.
Los asuntos de que un Tribunal tomará conocimiento ju-dicialmente, están bien expresados en el tomo 12 de la “American and English Encyclopedia of Law, ’ ’ página 151: y por los principios allí consignados, es evidente que la ausencia de un Juez no es materia de conocimiento judicial. No es un hecho histórico el que un Juez temporalmente se ausente de la Isla, ni es u* acto judicial, y ningún otro Tribunal puede tomar conocimiento de tal ausencia sin que se presente al-guna prueba ó demostración de tal hecho, siquera sea lijera. No surge la presunción de regularidad cuando un Tribunal ejerce una jurisdicción extraordinaria. Ni tampoco se presu-mirá, cuando se haya señalado un motivo de competencia, que existan otros. En tal sentido es la decisión del Tribunal Supremo de los Estados Unidos en la causa de Galpin v. Page, 18 Wallace 350; y otras autoridades han establecido el mis-mo principio de interpretción. — Bailey on Jurisdiction, Sections 112 — 114; Am. & Eng. Enc. of Law, Vol. 12 p. 276.
Consideremos ahora las tres principales alegaciones del Letrado defensor por su orden inverso. Nosotros creemos que aparece claramente de la sección 23 de la Ley Orgánica, que las Cortes de Distrito de Puerto Rico no pueden atri-buirse facultades ó jurisdicción que no les hayan sido expre-samente conferidas. Que no se presumirá una jurisdicción extraordinaria, aparece del caso de Galpin v. Page, supra, y de las otras autoridades citadas. Además, el caso de Wallace v. Helena Electric Ry. Co. 10 Montana p. 24, demuestra 'que la jurisdicción de los Tribunales ha de ser interpretada de modo muy estricto.
Con respecto á las disposiciones de la sección 2a. de la Ley de primero de Marzo de 1902, creemos que aparece claramente de la lectura de dicha sección que la intención fue simplemente de dar. á cualquier . Juez de Corte, con indepen-dencia de ella, autoridad para dictar un mandamiento de *447injunction preliminar, y que diclia sección no confiere á tm Juez autoridad para dictar un mandamiento en un Distrito donde de otra manera no tuviera tal autoridad. Esto resulta aún más evidente cuando se tiene presente que en la época de la adopción de dicha Ley, había tres Jueces en un 'Tribunal de Distrito. La Legislatura no tuvo la intención de con-ferir al Juez de un Distrito la facultad de funcionar en otro, en donde tres Jueces ya tenían tal facultad, especialmente cuando había otras leyes en vigor, definiendo la jurisdicción territorial de los Tribunales de Distrito. La Ley de 10 de Marzo de 1904, disminuyendo el número de Jueces, no puede, mediante interpretación, entenderse que amplia sus facul-tades en este respecto.
Pasemos ahora á considerar la sección 22 del Código de Enjuiciamiento Civil. Abrigamos grandes dudas sobre si con arreglo á esta sección, un juez podría funcionar en lugar de otro, sin las formalidades previas que exigen las disposi-ciones de la sección 21 del Código, ó las de la sección 2a. de la Ley de 10 de Marzo de 1904, que reorganizó la Judicatura de Puerto Rico. Hay que observar, de paso, que esta ley empezó á regir doce horas después del Código de Enjuicia-miento Civil, y que se la debe considerar como la última expresión de la voluntad legislativa, en el caso de que sur-giere alguna contradicción.
La sección 22 del Código de Enjuiciamiento Civil dispone lo siguiente:
“Art. 22. — Los Jueces de Distrito pueden dictar en sus despachos las providencias y autos que generalmente se dicten en primera instan-cia, á petición ex parte,,y- pueden también oir y resolver sobre tales autos y mociones para que se conceda- nuevo juicio, y. juzgar y resolver sobre autos de revisión, de mandamus y prohibitorios, pudiendo tam-bién oir las solicitudes que se hicieren para la ejecucipn, de tales autos y providencias. , , ...
En cáso de vacante del-cargo de algún Juez de Distrito, ó de su ausencia de la isla, las mociones podrán presentarse ánte cualquier otro Juez de Distrito, quién deberá resolverlas.”
*448Suponiendo que una solicitud en que se pide un manda-miento de injunction, sea una moción, sin embargo, la sec-ción 316 del Código dispone que las mociones deben presen-tarse en el Distrito en que se baile pendiente la demanda; y no se lia afirmado que se baya presentado moción alguna en el Tribunal de Distrito de Arecibo. Que la solicitud pre-sentada ante la Corte de Distrito de San Juan, en que se pidió un mandamiento de mjunction, era un incidente ó pro-cedimiento colateral de la demanda principal, presentada en Arecibo, apaírece de la misma solicitud aún cuando la Ley no estuviera en ese mismo sentido. Además, en un caso como el presente, una solicitud en que se pide un mandamiento de injunction, es necesariamente un asunto incidental al objeto principal de la demada.
Es verdad que la sección 316 dice que “las órdenes dic-tadas fuera del Tribunal, podrán dictarse por el Juez de un Tribunal en cualquiera parte de la isla”, pero tales ór-denes deben ser dictadas respondiendo á una moción pre-sentada en el correspondiente Tribunal. Las palabras últi-mamente transcritas, pueden solamente considerarse como aplicables al Juez de determinado Tribunal, cuando dicbo Juez se baile temporalmente ausente de su Tribunal, ó en vacaciones, por ejemplo. Cualquiera otra interpretación conduciría á manifiestos absurdos. No se pretendería, por ejemplo, que un Juez del Tribunal Supremo pudiera expedir un mandamiento, ordenando un nuevo juicio, para que sur-tiera efecto en el Tribunal de Distrito de Ponce. Esto re-sulta más evidente por referencia á la sección 27 que dispone:
“Art. 27. — Un Juez puede ejercer fuera de estrado todas las facultades eme coiuo tal le estén conferidas expresamente con inde-pendencia de las conferidas á la Corte.”
Esto nos conduce á una consideración de lo que parece ser el defecto más grave de los procedimientos en el Tribunal de Distrito.
*449Aparece muy claramente de los autos, que la solicitud en que se pide el mandamiento de injunction, fué dirigida al Tribunal de Distrito de San Juan, y que la resolución deneg-ando dicho mandamiento de injunction, fué dictada por el mismo Tribunal. ’Tanto la solicitud como la reso-lución, .expresaban en su título la designación oficial de aquél Tribunal. La apelación se interpuso contra el Tribu-ral de Distrito de San Juan, según consta del certificado del Secretario. El apelante entonces tenía s¿i pleito principal en la Corte de Distrito de Arecibo y un procedimiento cola-teral en el Tribunal de Distrito de San Juan. Por mucho poder que tenga un Juez de Distrito, para dictar autos en procedimientos pendientes en otro Distrito, no conocemos ningún país, ni ningún sistema de jurisprudencia, en que-dos Tribunales puedan8 tener simultáneamente jurisdicción sobre un mismo é idéntico procedimiento; ó en que se dicten sentencias ó mandamientos en una misma causa, en dos Tribunales distintos. El procedimiento en la Corte de Distrito de San Juan, contra el cúal se ha interpuesto esta apelación, fué anómalo.
Los procedimientos en un Tribunal de Distrito, ó los que á éste pertenezcan, lian de inscribirse en un Registro, por el Secretario de dicbo Tribunal, y los autos tienen que ema-nar de este último. Si así no fuera, en-caso de vacante del cargo de algún Juez de Distrito ó de su ausencia de la Isla, ninguna persona interesada en un procedimiento, vpodría saber como estaba su asunto, y ningún abogado podría diri-jir á un cliente, sin hacer averiguaciones en todos los Tribu-nales de Distrito. Las partes y el público deben saber á qué Tribunal han de dirijirse en cuanto á los'procedimientos incoados en cualquier Tribunal. Si esa regla ha de tener algún valor, el sitio del cual han de proceder las providen-cias y fallos, debe ser fijo y determinado.
De estas consideraciones se sigue que el Tribunal de Dis-trito de San Juan no era competente para expedir- ó denegar *450un mandamiento de injunction en la causa de que se trata, y hay que ordenar á dicho Tribunal desestimar — por fal'tá de jurisdicción — la solicitud de la “Bonnie Fruit Company”, en que se pide el mandamiento de injunction; pero dejando en libertad á dicha Compañía, en vista de la sección 31 del Código de Enjuiciamiento Civil, para renovar su solicitud en el Tribunal de Distrito de Arecibo, ó para proceder en otra forma, según convenga á su derecho.

Resuelto de conformidad.

Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados, Hernández-y Figueras.
El Juez Asociado Sr. MacLeary no formó Tribunal en la vista de este caso.